Filed 8/18/15 P. v. Scott CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A143360
v.
STANLEY CAMERON SCOTT,                                               (Mendocino County
                                                                     Super. Ct. Nos. 13-70941 & 14-76917)
         Defendant and Appellant.


         Defendant Stanley Scott appeals from sentencing in two separate matters that were
part of a single negotiated disposition. Defendant’s court-appointed counsel has filed a
brief seeking our independent review of the record, pursuant to People v. Wende (1979)
25 Cal. 3d 436, to determine whether there are any arguable issues for review. Defendant
has also been informed of his right to file supplemental briefing, and he has not done so.
After our independent review of the record, we find no errors or other issues requiring
further briefing, and we affirm.
                                                 BACKGROUND
         Case No. 13-70941
         On February 25, 2013, defendant was charged by information with transportation
of marijuana, a felony (Health & Saf. Code, § 11360, subd. (a)), and a strike allegation
based on a prior conviction of violating Penal Code section 288, subdivision (a).1


         1
             All further undesignated statutory references are to the Penal Code.


                                                             1
       On May 6, 2013, defendant pled no contest to an added count 2 to the information,
charging felony possession of marijuana for sale (Health & Saf. Code, § 11359), pursuant
to a negotiated disposition that included the understanding that he would be sentenced to
three years in state prison (the upper term), execution of sentence suspended; he would be
placed on five years probation with a county jail sentence of 90-120 days; and the district
attorney would dismiss the prior strike allegation. At the change of plea hearing, the
judge engaged in an extended voir dire of defendant, and accepted his change of plea.
The court found there was a factual basis for the plea.
       Defendant was sentenced on June 19, 2013, in accordance with the plea
agreement, with the condition that he serve 100 days in the county jail. Other fines, fees
and assessments were ordered. Defendant stated that he understood the terms of
probation and agreed to its terms.2 Defendant signed a written six-page Order of
Probation stating that he read and fully understood the requirements of probation and
agreed to abide by and obey all of the conditions of probation.
       On April 16, 2014, the probation office filed a petition alleging a violation of
probation based on defendant’s failure to accurately report his residence to the county
sheriff and the probation office as required by section 290, despite having admitted to the
probation office on March 31, 2014, that he was not accurately reporting his residence
and having been given time to do so by the probation office.
       Case No. 14-76917
       On May 1, 2014, defendant was charged in a one-count complaint with failure to
register, a felony (§§ 290, subd. (b) and 290.018, subd. (b)) on or about April 15, 2014,
with a special allegation that he had been convicted of a felony violation of section 288,



       2
         The Wende brief submitted by defendant’s counsel notes that the court imposed a
“Pre-Sentence Investigation Report Fee,” but that no probation report was included in
the record. The transcript of the sentencing hearing, however, makes repeated reference
to the probation office report, and defendant’s counsel told the court at sentencing that he
had an opportunity to go over the probation report with defendant, and that defendant
understood the terms and conditions of probation that were proposed.


                                             2
subdivision (a) on or about October 31, 2000, within the meaning of sections 1170.12 and
667, i.e., a prior strike.
       The new complaint was apparently based on the same conduct as the probation
violation described above in case No. 13-70941. The court appointed the public defender
to represent defendant in connection with the new case. Defendant was represented by
different counsel on the probation violation.
       Disposition of the Two Matters
       Case No. 13-70941 (the probation violation in the felony possession of marijuana
case) and case No. 14-76917 (the section 290 case) were resolved in a negotiated
disposition on July 16, 2014, in which defendant was present in court and represented by
separate counsel in each matter.
       On July 16, 2014, in the section 290 case, defendant pled no contest to the felony
violation of failure to register (§ 290), and admitted the strike allegation, with the
understanding that (1) the three year prison sentence that had been executed but
suspended in case No. 13-70941 would be executed, and (2) that he would be sentenced
to the low term of 16 months in the section 290 case, doubled because of the prior
conviction, to run concurrently with the sentence in case No. 13-70941. At the hearing,
the judge engaged in an extended voir dire of defendant, advising him of the rights he had
and the rights he was giving up. The judge also advised defendant of the consequences
of his no contest plea in the section 290 case, which included that by admitting this
offense, the court would find him in violation of his formal probation in case No. 13-
70941. Defendant expressly stated that he understood the consequences of his no contest
plea. The court found there was a factual basis for the plea. The court accepted
defendant’s plea, and his admission that he had previously been convicted on or about
October 31, 2000, of violating section 288, subdivision (a) which qualified as a strike
pursuant to section 667. The court found that defendant’s plea was knowing and
intelligent and that he understood the nature and consequences of his plea.




                                                3
       Based on defendant’s plea in the section 290 case, the court found defendant in
violation of his formal probation in case No. 13-70941, and probation in that case was
permanently revoked.
       Defendant was sentenced on August 15, 2014, in accordance with the
understandings agreed to and placed on the record at the July 16, 2014, hearing.
Defendant was represented by the same two attorneys who represented him at the July
16, 2014, hearing.
       This appeal followed.
                                       DISCUSSION
       We have reviewed the entire record as required by People v. Wende, supra, 25
Cal. 3d 436. Because defendant pled no contest to the offense in case No. 14-76917 and
admitted the strike prior, and in effect admitted the violation of probation in case No. 13-
70941 by so doing, the scope of reviewable issues is restricted to matters based on
constitutional, jurisdictional, or other grounds going to the legality of the proceedings
leading to the plea, not guilt or innocence.
       Nothing in the record before us indicates defendant was mentally incompetent to
understand the admonitions he received from the trial court prior to entering his plea, and
to enter a knowing and voluntary plea.
       Before accepting defendant’s plea, the court made sure defendant understood the
constitutional rights he was waiving and the consequence of his plea. Defendant’s
admissions were made freely, voluntarily and knowingly.
       Defendant was at all times represented by competent counsel who protected his
rights and interests.
       We see no error in the sentences.
       The dispositions are authorized by law.
       We conclude there are no arguable issues within the meaning of People v. Wende,
supra, 25 Cal. 3d 436.
                                      CONCLUSION
       The judgments in both cases are affirmed.


                                               4
                                _________________________
                                Miller, J.


We concur:


_________________________
Kline, P.J.


_________________________
Richman, J.




                            5